DETAILED ACTION
The Action is responsive to Applicant’s Application filed September 11, 2020.
Please note claims 1-18 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed September 11, 2020 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed September 11, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamieh (US Pub. No. 2019/0146970) further in view of Popa et al. (US Pub. No. 2006/0101073)

Regarding claim 1, Chamieh teaches a retrieval sentence utilization device comprising:
‘a memory storing instructions’ (¶0212)
‘one or more processors (¶0212) configured to execute the instructions to:
 ‘generate, from respective retrieval contents, subtrees each of which includes an edge as the event and includes nodes as a source of the event and an object of the event, and integrate the subtrees into a directed graph’ as generating a plurality of sub-directed graphs for each query, wherein each sub-directed graph includes nodes connected with edges, edges representing relationships between the query plan objects and operations (¶0051-58)
‘wherein when generating the subtrees, the one or more processors place the subtrees in the directed graph according to occurrence order of events corresponding to the subtrees’ as arranging and connecting the sub-graphs into a directed graph based on the order of the query plans (¶0051-52)
Chamieh fails to explicitly teach:
divide a retrieval sentence into a plurality of retrieval contents each of which includes an event’ 
Popa teaches:
divide a retrieval sentence into a plurality of retrieval contents each of which includes an event’ (¶0109)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Popa’s would have allowed Chamieh’s to improve efficiency of answering queries (¶0002)

	
	
Regarding claim 2, Chamieh teaches ‘wherein the one or more processors place, in the directed graph, a node corresponding to an object of an event that occurs later relative to a node corresponding to an object of an event that occurs earlier in such a way that it is possible to identify the later occurring event occurs after the earlier occurring event occurs’ as the directed graph comprising subgraphs that represent an ordered set of query plans  (¶0072)

Regarding claim 3, Chamieh teaches 
‘wherein the one or more processors are further configured to execute the 
instructions to:
segment the directed graph into the subtrees, determine the occurrence order of the events corresponding to the subtrees from placement positions of the subtrees in the directed graph, and reconstruct the retrieval contents from the subtrees with reference to the occurrence order of the events.’ (¶0051-58)

Regarding claim 4, Chamieh teaches further comprising: 
‘storage for storing the generated directed graph’ (¶0051-58)
‘wherein the one or more processors are further configured to execute the instructions to display the directed graph stored in the directed graph storage means, on a display device so as to be selectable by a user’ (¶0143-145)

Regarding claim 7, Chamieh teaches:
‘wherein the one or more processors are further configured to execute the instructions to extract, from the directed graph, a parameter displayed on a display device together with a result of retrieval using the retrieval sentence corresponding to the directed graph, with reference to one or more parameters of the source of the event and one or more parameters of the object of the event’ (¶0143-150)

Regarding claim 8, Chamieh teaches ‘wherein each node in the directed graph corresponds to any of a file, a process, and a communication destination; wherein each edge in the directed graph corresponds to any of file access operation, start or end of a process, and communication operation’ as each node representing an operation and each edge corresponds to the relationship between the nodes (¶0051-58)

Regarding claim 9, Chamieh teaches a computer-implemented retrieval sentence utilization method comprising:
‘generating, from respective retrieval contents, subtrees each of which includes an edge as the event and includes nodes as a source of the event and an object of the event, and integrate the subtrees into a directed graph’ as generating a plurality of sub-directed graphs for each query, wherein each sub-directed graph includes nodes connected with edges, edges representing relationships between the query plan objects and operations (¶0051-58)
‘wherein when generating the subtrees, the plurality of subtrees are placed in the directed graph according to occurrence order of events corresponding to the subtrees’ as arranging and connecting the sub-graphs into a directed graph based on the order of the query plans (¶0051-52)
Chamieh fails to explicitly teach:
dividing a retrieval sentence into a plurality of retrieval contents each of which includes an event’ 
Popa teaches:
dividing a retrieval sentence into a plurality of retrieval contents each of which includes an event’ (¶0109)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Popa’s would have allowed Chamieh’s to improve efficiency of answering queries (¶0002)

Regarding claim 10, Chamieh teaches ‘wherein, when generating the directed graph, a node corresponding to an object of an event that occurs later is placed in the directed graph relative to a node corresponding to an object of an event that occurs earlier in such a way that it is possible to identify the later occurring event occurs after the earlier occurring event occurs’ as the directed graph comprising subgraphs that represent an ordered set of query plans  (¶0072)

Regarding claim 11, Chamieh teaches a non-transitory computer readable information recording medium storing retrieval sentence utilization program for causing a computer to execute:
 ‘generating, from respective retrieval contents, subtrees each of which includes an edge as the event and includes nodes as a source of the event and an object of the event, and integrate the subtrees into a directed graph’ as generating a plurality of sub-directed graphs for each query, wherein each sub-directed graph includes nodes connected with edges, edges representing relationships between the query plan objects and operations (¶0051-58)
‘wherein when generating the subtrees, the computer is caused to execute placing the plurality of subtrees in the directed graph according to occurrence order of events corresponding to the subtrees’ as arranging and connecting the sub-graphs into a directed graph based on the order of the query plans (¶0051-52)
Chamieh fails to explicitly teach:
dividing a retrieval sentence into a plurality of retrieval contents each of which includes an event’ 
Popa teaches:
dividing a retrieval sentence into a plurality of retrieval contents each of which includes an event’ (¶0109)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Popa’s would have allowed Chamieh’s to improve efficiency of answering queries (¶0002)

Regarding claim 12, Chamieh teaches ‘wherein the program causes the computer to, when generating the directed graph, execute placing in the directed graph, a node corresponding to an object of an event that occurs later relative to a node corresponding to an object of an event that occurs earlier in such a way that it is possible to identify the later occurring event occurs after the earlier occurring event occurs’ as the directed graph comprising subgraphs that represent an ordered set of query plans  (¶0072) 

Regarding claim 13, Chamieh teaches wherein the one or more processors are further configured to execute the instructions to:
‘segment the directed graph into the subtrees, determine the occurrence order of the events corresponding to the subtrees from placement positions of the subtrees in the directed graph, and reconstruct the retrieval contents from the subtrees with reference to the occurrence order of the events’ (¶0051-58)

Regarding claim 14, Chamieh teaches further comprising:
‘a storage for storing the generated directed graph’ (¶0051-58)
‘wherein the one or more processors are further configured to execute the instructions to display the directed graph stored in the directed graph storage means, on a display device so as to be selectable by a user’ (¶0143-145)

Regarding claim 15, Chamieh teaches further comprising:
‘a storage for storing the generated directed graph’ (¶0051-58)
‘wherein the one or more processors are further configured to execute the instructions to display the directed graph stored in the directed graph storage means, on a display device so as to be selectable by a user’ (¶0143-145)

Allowable Subject Matter
Claim 5-6, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166